This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1758

                       In the Matter of the Welfare of the Child of:
                                K. L. and F. T., Parents.

                                  Filed March 30, 2015
                                        Affirmed
                                       Ross, Judge

                               Steele County District Court
                                 File No. 74-JV-14-1079

Benjamin M. Cass, Smith, Tollefson, Rahrick & Cass, Owatonna, Minnesota (for
appellant F.T.)

David R. Borchardt, Borchardt Law Office, Owatonna, Minnesota (for respondent K.L.)

Daniel A. McIntosh, Steele County Attorney, Sasha J. Zekoff, Assistant County
Attorney, Owatonna, Minnesota (for respondent County)

Julie A. Nelson, Owatonna, Minnesota (Guardian ad Litem)


       Considered and decided by Kirk, Presiding Judge; Ross, Judge; and Reilly, Judge.

                        UNPUBLISHED OPINION

ROSS, Judge

       This appeal is about the legal relationship between now 18-month-old A.T. and his

father, F.T. F.T. is the jobless, homeless, chemically dependent father of at least twelve

children, none of whom he financially supports. He has a long domestic-violence history,

various mental illnesses, and multiple criminal convictions that require him to register as
a predatory offender. One of F.T.’s children died while she was in F.T.’s care in 2011.

The district court deemed him palpably unfit to parent a different child in April 2013.

Five months later, A.T., F.T.’s twelfth known child, was born.

       A Steele County Human Services investigator learned that F.T. had fathered A.T.

two months after the birth. The county intervened immediately, removed A.T. to foster

care, and filed a child-protection petition.     F.T. did not appear at the emergency

protective-care hearing in November 2013. He also did not appear at a paternity admit-or-

deny hearing in December. He expressed no initial interest in participating in A.T.’s

placement plan. The county’s case worker informed F.T. in December 2013 that she

needed him to sign a release-of-information form before she could involve him in a

parenting plan or schedule him for visits with A.T. F.T. did not contact the case worker

for five months, and it took him about seven months to sign the release form, in July

2014. This was one month after he appeared at a paternity hearing and denied being

A.T.’s father. He also did not attend any of the first seven court hearings in A.T.’s CHIPS

proceeding during much of the same period.

       F.T. finally admitted paternity in July 2014, two months after the county filed a

petition to terminate parental rights. The district court then permitted him one-hour

weekly visits with A.T. F.T. visited A.T. only four times. That is, F.T. spent a total of

four hours with the child over the entire out-of-home placement period.

       The district court conducted a trial and terminated F.T.’s parental rights to A.T. in

September 2014. During the trial, the district court looked for evidence that F.T. had

rebutted the statutory presumption of his palpable unfitness to parent—a presumption


                                             2
established by the district court’s April 2013 finding of F.T.’s unfitness. It heard evidence

that, two months before trial, police had found F.T.’s girlfriend passed out in her

apartment building hallway and F.T. passed out inside the apartment. It took the effort of

paramedics to rouse F.T. from his heroin-induced stupor. (He muttered to the emergency

responders that he was on heroin, but he denied it at trial, calling the episode merely a

“medical situation.”). The court also learned of F.T.’s history of domestic violence

against A.T.’s mother and others. And it heard that, at the time of the trial, F.T. faced

various criminal charges arising from incidents in April 2014 and May 2014. Witnesses

explained that despite an extant domestic-violence no-contact order prohibiting F.T. from

contact with A.T.’s mother, he was frequently seen with her, even in the days just before

the trial.

        The district court also received evidence that F.T. had still not completed a

required psychosexual evaluation, that he had threatened to throw a brick through A.T.’s

guardian ad litem’s window, and that F.T. had initiated and participated in only four one-

hour visits with A.T. in the previous nine months. A psychiatrist testified that F.T. has

schizoaffective and anxiety disorders. The district court heard from another psychiatrist, a

parent mentor who observed F.T., a psychologist who had evaluated F.T. for domestic-

violence issues, and from F.T., among others. The district court found that F.T. was

misleading or deliberately deceitful when he interacted with these professionals.

        Finding that F.T. had made no showing to rebut the presumption of parental

unfitness, the district court terminated F.T.’s parental rights to A.T. F.T. appeals.




                                              3
                                     DECISION

       We have no difficulty affirming the district court’s decision to involuntarily

terminate F.T.’s parental rights. We review the overall decision for an abuse of

discretion. In re Welfare of Children of J.R.B., 805 N.W.2d 895, 901 (Minn. App. 2011),

review denied (Minn. Jan. 6, 2012). But whether F.T. rebutted the presumption of

palpable unfitness created by Minnesota Statutes section 260C.301, subdivision 1(b)(4)

(2014), is a finding of fact that we review for clear error. In re Welfare of the Child of

D.L.D., 771 N.W.2d 538, 544 (Minn. App. 2009).

       A district court needs no reason independent of the presumption to terminate

parental rights because it is the parent’s burden to produce “enough evidence to support a

finding that the parent is suitable to be entrusted with the care of the children.” In re

Welfare of Child of R.D.L., 853 N.W.2d 127, 137 (Minn. 2014) (quotation omitted). The

district court’s finding that F.T. did not rebut the presumption is not clearly erroneous

because substantial evidence supports it. Not one of the testifying professionals opined

that F.T. is ready to parent a child. F.T. is not employed, and his only resource for

sustenance is government assistance. He also has not demonstrated any capacity to

sustain stable housing for himself, let alone for himself and a child. He has refused to

comply with the plan imposed in his previous termination, continuing to have unlawful

contact with A.T.’s mother and with children, and he never completed the required

psychosexual evaluation. He has continued to collect criminal convictions and new

charges after the previous termination judgment. The record is devoid of any hint that

F.T. is ready to parent now or in the foreseeable future.


                                             4
       We are not persuaded otherwise by F.T.’s argument that he rebutted the

presumption with evidence that he pursued mental-health services. The argument is

meritless for three reasons. First, a parent challenging the presumption of unfitness “must

do more than engage in services,” he must also “demonstrate that his . . . parenting

abilities have improved.” D.L.D., 771 N.W.2d at 545.           F.T. offers no evidence of

improved parenting. Second, the record indicates that F.T. engaged in only minimal

services. And third, the district court found that F.T. was being dishonest with his service

providers. It observed that F.T. gave them only “limited information to place himself in a

more favorable light” and that, as a consequence, he is not seriously addressing the

deficiencies evident in his “mental health, emotional, chemical dependency, and child

protection history.” The district court thoroughly analyzed the trial testimony within the

proper legal framework, and we see no clear error in its finding that F.T. failed to

overcome the presumption.

       F.T. also challenges the district court’s conclusion that it was in A.T.’s best

interest for the court to terminate F.T.’s parental rights. See Minn. Stat. 260C.301, subd. 7

(2014). He fails to explain how this is so. And on these facts, we need not elaborate on

why we are satisfied that the district court’s conclusion is unimpeachable.

       Affirmed.




                                             5